[image_001.jpg]

Exhibit 10.1

 

EXECUTIVE MANAGEMENT EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) between Ecotality, Inc., a Nevada
corporation (the “Company”), and H. Ravi Brar (“Employee”), is entered into with
effect as of September 12, 2012 (the “Effective Date”).

 

AGREEMENT

 

In consideration of the mutual benefits derived from this Agreement, and the
agreements, covenants and provisions hereof, the parties hereto agree as
follows:

 

1.      TERM OF EMPLOYMENT. As of the Effective Date, the Company hereby employs
Employee, and Employee hereby accepts employment by the Company, on the terms
and conditions set forth in the Agreement, for a term beginning on the Effective
Date and, unless terminated earlier in accordance with Section 4 (Termination),
ending on the four year anniversary of the Effective Date (subject to such
earlier termination, the “Term”).

 

2.      POSITION. The Company shall employ Employee in the position of
President/Chief Executive Officer (“Position”). Employee will render business
and professional services in performance of Employee’s duties, in accordance
with this Agreement.

 

2.1              Obligations. While employed hereunder, Employee will perform
his duties faithfully and to the best of Employee’s ability. Employee agrees not
to actively engage in any other employment, occupation or consulting activity
for any direct or indirect remuneration without the prior approval of the Board
of Directors of the Company (the “Board of Directors”); provided, however, that
notwithstanding anything to the contrary in accordance with Sections 5
(Non-Competition, Non-Solicitation and Confidentiality) and 6 (Inventions),
Employee may engage in non-competitive business or charitable activities so long
as such activities do not materially interfere with Employee’s responsibilities
to the Company.

 

2.2              Duties & Responsibilities. Employee agrees to perform such
services as are customary to such Position and as shall from time to time be
reasonably assigned to him by the Board of Directors (the “Services”).

 

2.3              Regular Place of Employment. Employee’s regular place of
employment shall be San Francisco, California. Employee may be required from
time to time to travel to other geographic locations in connection with the
performance of the Services hereunder.

 

2.4              At-Will Employment. Subject to the terms and conditions hereof,
including without limitation, Section 4 (Termination), the Company and Employee
acknowledge that Employee’s employment is and shall continue to be terminable
at-will, either party being able to terminate the employment relationship at any
time with or without Cause.

  



 



[image_001.jpg] 

 

3.      COMPENSATION AND BENEFITS

 

3.1              Cash Compensation.

 

(a)               Base Salary. The Company shall pay Employee as compensation
for Employee’s services hereunder an annual base salary of $325,000 or such
higher amount as may be provided hereunder (“Base Salary”). The Base Salary
shall be subject to applicable tax withholding and shall be paid periodically in
accordance with normal Company payroll practices. Each year, on the anniversary
of the execution of this Agreement, Employee shall have the opportunity to
undergo an annual employment review which may result in an increase to
Employee’s Base Salary. The annual review is primarily an avenue for feedback
and discussion of Employee’s job performance. Any increase in Employee’s Base
Salary which may be granted shall be done at the sole discretion of the Board of
Directors.

 

(b)               Incentive Bonus. In addition to the Base Salary, Employee may
receive an annual performance bonus under this Agreement (the “Incentive
Bonus”), consisting of a cash bonus (if earned) and the grant of options to
purchase shares of the Company’s common stock (in addition to the initial option
grant set forth in Section 3.2), all as set forth below.

 

(i)                 Cash Bonus. The amount of the Incentive Bonus payable as a
cash bonus has a target of 50% of Employee’s Base Salary. For each calendar year
that Employee is employed by the Company, unless and until changed by written
agreement mutually acceptable to Employee and the Company, (i) Employee will
receive a cash bonus equal to 16.67% of Employee’s Base Salary if, but only if,
the Company has positive cash flow for that year; and (ii) if, but only if,
Employee receives a cash bonus for a calendar year pursuant to (i) above,
Employee will then also be entitled to receive additional cash bonuses for that
year as follows:

 

1.      Operating Revenues: If the Company achieves the targeted amount of
operating revenues for that year as set forth in the manner described below
(representing an increase of operating revenues over the preceding year),
Employee will receive an additional cash bonus for that year equal to 16.67% of
Employee’s Base Salary; provided that if the operating revenues for the year are
greater than the operating revenues in the preceding year but less than the
targeted amount, the Board of Directors (or the Board’s Compensation Committee)
will have discretion to award a cash bonus for that year under this Subsection
(1) in an amount less than 16.67% of Employee’s Base Salary; and

 

2.      Net Income: If the Company achieves the targeted amount of net income
for that year as set forth in the manner described below (representing an
increase of net income over the preceding year), Employee will receive an
additional cash bonus for that year equal to 16.67% of Employee’s Base Salary;
provided that if the net income for the year is greater than the net income in
the preceding year but less than the targeted amount, the Board of Directors (or
the Board’s Compensation Committee) will have discretion to award a cash bonus
for that year under this Subsection (2) in an amount less than 16.67% of
Employee’s Base Salary.

 



Page 1 of 17

 





[image_001.jpg]

 

The targeted amounts of operating revenues and net income will be set forth by
the Company in writing and delivered to the Employee before (or no later than 90
days after) the start of each year and, in each case, will be those amounts
which are acceptable to the Board of Directors (or the Board’s Compensation
Committee) in its sole discretion, following discussions between the Board of
Directors or the Board’s Compensation Committee and Employee.

 

(ii)               Annual Option Grant. The portion of the Incentive Bonus
payable as an annual additional grant of options to purchase shares of the
Company’s common stock will, as to any year, be for that number of shares, and
on such vesting terms, as the Board of Directors (or the Board’s Compensation
Committee) may determine in its sole discretion.

 

3.2              Stock and Option Grants. Employee shall be eligible to be
granted shares of the Company’s common stock and options to purchase shares of
the Company’s common stock, as determined by the Board of Directors in its sole
discretion. Subject to Section 4, such grants shall vest and be exercisable
according to the standard terms of the Company’s stock plan in effect at the
time of the grant. At the time this Agreement is signed by both parties,
Employee will be granted options for a total of 1,443,912 shares of the
Company’s common stock. The options will vest as follows, in each case so long
as Employee remains employed by the Company on the vesting date. On the first
anniversary of the Effective Date, 270,731 of the shares will vest. On the first
day of the 12th month beginning after the Effective Date, and on the first day
of each of the 22 months thereafter, 30,081 of the shares will vest. On the
first day of the 35th month beginning after the Effective Date, 30,089 of the
shares will vest. On the first day of the 36th month beginning after the
Effective Date, and on the first day of each of the 10 months thereafter, 37,602
of the shares will vest. And on the first day of the 47th month beginning after
the Effective Date, 37,607 of the shares will vest, such that if Employee
remains employed by the Company continuously through the first day of the 47th
month beginning after the Effective Date, all 1,443,912 of the shares will vest.

 

3.3              Fringe Benefits.

 

(a)               Benefits. Employee shall be eligible to participate in the
employee benefit plans which are available or which become available to other
employees of the Company, with the adoption or maintenance of such plans to be
in the discretion of the Company, subject in each case to the generally
applicable terms and conditions of the plan or program in question and to the
determination of any committee administering such plan or program. Such benefits
shall include participation in the Company’s group medical, life, disability,
and retirement plans, and any supplemental plans available to senior executives
of the Company from time to time. The Company reserves the right to change or
terminate its employee benefit plans and programs at any time.

 

(b)               Vacation. Employee shall earn vacation days at the rate of
twenty (20) days per year. The accrual and carryover of vacation time shall be
in accordance with Company policy.

 

(c)                Allowances and Reimbursement of Expenses. The Company shall
reimburse Employee for all other business expenses (including without
limitation, traveling, entertainment and similar expenses, but not including a
car allowance) incurred by Employee on behalf of the Company if such expenses
are ordinary and necessary business expenses incurred on behalf of the Company
pursuant to the Company’s standard expense reimbursement policy. Employee shall
provide the Company with such itemized accounts and receipts of documentation
for business expenses as are required under the Company’s policy regarding the
reimbursement of such expenses.

 



Page 2 of 17

 

[image_001.jpg] 

 

4.      TERMINATION

 

4.1              Termination.

 

(a)               Termination for Cause. During the Term, the Company may
terminate Employee’s employment under this Agreement For Cause (as defined
below). Grounds for the Company to terminate the Agreement “For Cause” shall be
limited to the occurrence of any of the following events:

 

(i)                 Employee’s failure to substantially perform the Services in
good faith (provided in the case of illness, injury or disability that the
Company has provided reasonable accommodation under applicable disabilities
laws);

 

(ii)               Employee’s commission of an act of intentional
misrepresentation, fraud, willful disobedience of a lawful directive or gross
misconduct, in each case, that detrimentally affects the Company or any of its
affiliates;

 

(iii)             Employee’s commission of any act in contravention of
Employee’s undertakings contained in Section 5 of this Agreement
(Non-Competition, Non-Solicitation and Confidentiality); or

 

(iv)             Employee’s conviction of a felony.

 

Prior to terminating Employee For Cause pursuant to Section 4(a)(i), the Company
shall deliver a written notice to Employee (the “Company Notice”) which
identifies, in reasonable detail, the basis on which the Company believes it may
terminate Employee’s employment For Cause. Employee shall have a period of 30
days from the date of the Company Notice to cure any alleged breach or respond
in writing to the Company describing, in reasonable detail, the basis on which
Employee believes the Company does not have grounds to terminate this Agreement
For Cause (the “Employee Response”). If, at the end of such 30-day period, (1)
Employee has not cured the alleged breach or (2) the Company determines, in good
faith after taking into account the Employee Response, that the basis for
termination described in the Company Notice remains valid, then the Company may,
in its reasonable discretion, terminate Employee For Cause. Any dispute over
termination of Employee’s employment For Cause shall be subject to mediation in
accordance with Section 7.3 (Mediation) of this Agreement.

 

(b)               Good Reason. For purposes of this Agreement, Employee may
terminate his employment with the Company for Good Reason as a result of the
Company: (i) requiring Employee to perform job duties and responsibilities that
are materially inconsistent with the Services; (ii) materially breaching the
terms of this Agreement; (iii) reducing Employee’s Base Salary or Incentive
Bonus as set forth herein, except as the result of a decision by the Board of
Directors to reduce the compensation of all senior executives for cost savings
purposes and only so long as the reduction is proportionally no greater than the
smallest reduction for any other senior executive; (iv) materially reducing
Employee’s authority, duties or responsibilities, including a requirement that
Employee report to a corporate officer or employee instead of reporting directly
to the Board of Directors; or (v) changing the location where Employee is
principally employed to a location more than 50 miles outside the city limits of
San Francisco, California.

 



Page 3 of 17

 

[image_001.jpg] 

 

Prior to resigning for Good Reason, Employee shall, within 60 days of the
applicable action or breach, deliver a written notice to the Company which
identifies, in reasonable detail, the basis on which Employee believes he has
Good Reason to terminate his employment. The Company shall have a period of 30
days from the date of such notice to reasonably cure any alleged breach or
respond to Employee, in writing and in reasonable detail, describing the basis
on which the Company believes Employee does not have Good Reason to terminate
his employment. If, at the end of such 30-day period, (1) the Company has not
cured the alleged breach or (2) Employee determines, in good faith after taking
into account the Company’s response, that the basis for resignation for Good
Reason described in Employee’s notice remains valid, then Employee may, in his
reasonable discretion, resign for Good Reason. Any dispute as to whether
Employee has Good Reason to terminate his employment shall be subject to
mediation in accordance with Section 7.3 (Mediation) of this Agreement.

 

(c)                Voluntary Termination. For the purposes of this Agreement,
“Voluntary Termination” shall mean Employee’s voluntary resignation or
retirement from the Company for any reason other than Good Reason.

 

(d)               Termination Without Cause. The Company may terminate
Employee’s employment under this Agreement without cause or notice at any time,
in accordance to Section 2.4 (At-Will Employment).

 

(e)                Disability. At the Company’s election, Employee’s employment
and this Agreement shall terminate upon Employee becoming totally or permanently
disabled for a period of 90 days or more in any 12-month period. For purposes of
this Agreement, the term “totally or permanently disabled” means Employee’s
inability on account of sickness or accident, whether or not job-related, to
perform the essential duties associated with Employee’s position with the
Company (after any accommodations required by the Americans with Disabilities
Act or applicable state law).

 

(f)                Death of Employee. Employee’s employment and this Agreement
shall terminate immediately upon the death of Employee.

 

(g)               Termination by Mutual Agreement of the Parties. Employee’s
employment and this Agreement may be terminated at any time upon a mutual
agreement in writing of the parties hereto. Any such termination of employment
shall have the consequences specified in such agreement.

 

4.2              Effect of Termination.

 

(a)               Termination For Cause; Voluntary Termination; Death;
Disability; Expiration of Term. If Employee’s employment hereunder shall be
terminated at any time by the Company For Cause or due to Employee becoming
totally and permanently disabled, or by Employee by Voluntary Termination, or
upon the death of Employee or the expiration of the Term, then the Company shall
have no further obligation to Employee under this Agreement other than
(i) accrued but unpaid Base Salary, subject to standard deductions and
withholdings, (ii) any reimbursements for business related expenses, and (iii)
other accrued benefits required by law, prorated to the date of termination.

 



Page 4 of 17

 

[image_001.jpg] 

 

(b)               Termination Without Cause or for Good Reason. If Employee’s
employment hereunder is terminated by the Company other than either For Cause or
due to Employee becoming totally and permanently disabled, or by Employee for
Good Reason, then Employee shall be entitled to receive (i) accrued but unpaid
Base Salary, subject to standard deductions and withholdings, (ii) any
previously unpaid reimbursements for business related expenses, and (iii) other
accrued benefits required by law, prorated to the date of termination. Subject
to the execution, effectiveness and irrevocability of the General Release as
provided in Section 4.4(f), Employee shall also be entitled to receive (i) an
Incentive Bonus pro-rated for the fiscal year in which such termination of
employment occurs (the “Termination Year”) determined by multiplying the
Incentive Bonus, if any, Employee would have received had he continued
employment through the date the Incentive Bonus, if any, would otherwise have
been paid to him (the “Bonus Payment Date”), by a fraction, the numerator of
which shall be the number of days Employee was employed during the Termination
Year through the date of Employee’s termination, and the denominator of which
shall be 365 (the “Pro-Rated Bonus”), which Pro-Rated Bonus, if any, will be
payable on the Bonus Payment Date, (ii) continued payment, semi-monthly in
arrears, of Employee’s Base Salary in effect at the time of termination for a
period ending twelve (12) months following such termination (the “Severance
Period”), subject to standard deductions and withholdings, and (iii) continued
payment of Employee’s healthcare insurance premiums for the Severance Period,
providing coverage substantially the same as that provided prior to termination;
provided, however, that if, during the Severance Period, Employee commits any
act in contravention of Employee’s undertakings contained in Section 5 of this
Agreement (Non-Competition, Non-Solicitation and Confidentiality), the Company
shall not thereafter be obligated to pay such Base Salary or such healthcare
insurance premiums to, or on behalf of, Employee, and if such act occurs prior
to the Bonus Payment Date, the Company also shall not be obligated to pay the
Pro-Rated Bonus. For avoidance of doubt, in no event will the Company have any
obligation to pay any Incentive Bonus during the Severance Period other than the
Pro-Rated Bonus under the terms and conditions set forth above.

 

4.3              Change of Control Benefits. If Employee’s employment hereunder
is terminated (i) by the Company other than either For Cause or due to Employee
becoming totally and permanently disabled, or by Employee for Good Reason, in
either case within sixty (60) days prior to a Change of Control (as defined
below) or as a result of or in connection with a Change of Control or (ii) by
the Company (or its successor corporation) other than either For Cause or due to
Employee becoming totally and permanently disabled, or by Employee for Good
Reason, in either case within 365 days following a Change of Control
(termination under (i) or (ii) being referred to herein as a “Change of Control
Termination”), then Employee shall be entitled to the following benefits as set
forth below:

 

(i) accrued but unpaid Base Salary, subject to standard deductions and
withholdings,

 

(ii) any previously unpaid reimbursements for business related expenses,

 

(iii) other accrued benefits required by law, prorated to the date of
termination, and

 



Page 5 of 17

 

[image_001.jpg] 

 

 

(iv) subject to the execution, effectiveness and irrevocability of the General
Release as provided in Section 4.4(f),

 

(A)  the full amount that Employee would have received as an Incentive Bonus for
the Termination Year had he continued employment through the Bonus Payment Date,
which Incentive Bonus, if any, will be payable on the Bonus Payment Date,

 

(B)  continued payment, semi-monthly in arrears, of Employee’s Base Salary in
effect at the time of termination for a period ending eighteen (18) months
following such Change of Control Termination (the “Extended Severance Period”),
subject to standard deductions and withholdings,

 

(C)  continued payment of Employee’s healthcare insurance premiums for the
Extended Severance Period, providing coverage substantially the same as that
provided prior to termination; provided, however, that if, during the Extended
Severance Period, Employee commits any act in contravention of Employee’s
undertakings contained in Section 5 of this Agreement (Non-Competition,
Non-Solicitation and Confidentiality), the Company shall not thereafter be
obligated to pay such Base Salary or such healthcare insurance premiums to, or
on behalf of, Employee, and if such act occurs prior to the Bonus Payment Date,
the Company also shall not be obligated to pay the Incentive Bonus, and

 

(D)  100% acceleration of vesting of all shares of the Company’s common stock
that are subject to lapsing repurchase rights and all options to purchase shares
of the Company’s common stock that are subject to vesting, which, in either
case, were granted to Employee under the Company’s stock plan and are held by
Employee on the date of the Change of Control Termination.

 

For avoidance of doubt, (a) in no event will the Company have any obligation to
pay any Incentive Bonus during the Extended Severance Period other than the
Incentive Bonus payable under the terms and conditions set forth in subsection
(iv)(A) above, (b) if as the result of the Change of Control Termination
occurring prior to the Change of Control Employee has received any continued
payment of Base Salary and/or healthcare premiums prior to the Change of Control
Termination, any such payments due to Employee during the Extended Severance
Period will be reduced by the amount of such payments previously received, and
(c) if as the result of the Change of Control Termination and the Bonus Payment
Date occurring prior to the Change of Control Employee has become entitled to,
or has received, a Pro-Rated Bonus prior to the Change of Control, the amount of
the Incentive Bonus payable under the terms and conditions set forth in
subsection (iv)(A) above will be only the amount of the difference between that
Incentive Bonus and the Pro-Rated Bonus, which will be payable to Employee
promptly upon the Change of Control Termination, and Employee will not be
entitled to any other Incentive Bonus Payment during the Extended Severance
Period.

 

As used herein, “Change of Control” will have the meaning given to it in the
Company’s stock plan.

 

Any dispute as to whether a termination of Employee’s employment constitutes a
Change of Control Termination shall be subject to mediation in accordance with
Section 7.3 (Mediation) of this Agreement.

 



Page 6 of 17

 

[image_001.jpg] 

 

Notwithstanding the foregoing, in the event that the benefits provided for in
this Section 4.3 (i) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code (the “Code”), and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then Employee’s benefits otherwise payable under this Section 4.3 shall
be reduced by the minimum extent necessary such that no portion of such benefits
would be subject to the Excise Tax. Unless the Company and Employee otherwise
agree in writing, any determination required under this Section 4.3 shall be
made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon
Employee and the Company for all purposes. For purposes of making the
calculation required by this Section 4.3, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Section
280G and 4999 of the Code. The Company and Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 4.3. The Company
shall bear all costs the Accountants reasonably incur in connection with any
calculations contemplated in this Section 4.3.

 

4.4              Tax Matters; Section 409A of Internal Revenue Code. Employee
hereby elects to receive, and the Company hereby agrees to pay, the compensation
payable to Employee under Section 4.2 of this Agreement (the “Post-Termination
Compensation”) at the time, in the manner, and on the terms and conditions set
forth in this Section 4. Employee understands and agrees that he has no right to
any post-employment compensation other than the Post-Termination Compensation.
The parties acknowledge and agree that the Post-Termination Compensation is
intended to be for Employee’s compliance with the restrictions in Section 5 and
is not to be considered deferred compensation or severance pay in connection
with Employee’s employment under this Agreement.

 

(a)               Notwithstanding the foregoing, however, if any payment,
compensation or other benefit provided to Employee in connection with his
resignation is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and Employee is a specified
employee as defined in Section 409A(a)(2)(B)(i), then no portion of such
“nonqualified deferred compensation” shall be paid before the day that is six
(6) months plus one (1) day after the date of termination (the “New Payment
Date”). The aggregate of any payments that otherwise would have been paid to
Employee during the period between the date of termination and the New Payment
Date shall be paid to Employee in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to Employee that would not be required
to be delayed if the premiums therefore were paid by Employee, Employee shall
pay the full cost of premiums for such welfare benefits during the six-month
period and the Company shall pay Employee an amount equal to the amount of such
premiums paid by Employee during such six-month period promptly after its
conclusion.

 

(b)               The parties hereto acknowledge and agree that the
interpretation of Section 409A and its application to the terms of this
Agreement is uncertain and may be subject to change as additional guidance and
interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to Employee
that would be deemed to constitute “nonqualified deferred compensation” within
the meaning of Section 409A are intended to comply with Section 409A. If,
however, any such benefit or payment is deemed to not comply with Section 409A,
the Company and Employee agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any payments payable
hereof) so that either (i) Section 409A will not apply or (ii) compliance with
Section 409A will be achieved. 

 

Page 7 of 17

 



[image_001.jpg] 

 

(c)                Notwithstanding anything to the contrary contained in this
Agreement, all reimbursements for costs and expenses under this Agreement shall
be paid in no event later than the end of the taxable year following the taxable
year in which Employee incurs such expense. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Internal Revenue Code of 1986, as amended, solely because such expenses are
subject to a limit related to the period the arrangement is in effect.

 

(d)               For purposes of Section 409A, Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

(e)                A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” as defined in Section 1.409A-1(h) of the Department of Treasury final
regulations, including the default presumptions, and for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service.

 

(f)                Notwithstanding anything to the contrary in Section 4.2 and
4.3, Employee shall not be entitled to receive any of the payments or benefits
set forth in Sections 4.2 and 4.3 (excepting any accrued but unpaid Base
Salary), and said payments and benefits shall be forfeited without further
action by the Company, unless Employee executes a general release in the form of
Exhibit A attached hereto (the “General Release”) and, on or prior to the 60th
day following the date of termination (or such shorter period as set forth
therein), such General Release becomes effective and irrevocable in accordance
with the terms thereof.  With respect to any of the payments or benefits
pursuant to Sections 4.2 and 4.3 considered by the Company in good faith to be
deferred compensation under Section 409A, any amounts that would otherwise be
payable during the 60-day period in the absence of the preceding General Release
requirement shall be payable and effective on the 60th day after Employee’s
termination of employment.

 



Page 8 of 17

 

[image_001.jpg] 

 

 

5.      NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

 

5.1              Non-Competition. In consideration of (a) Employee’s position,
specialized training and access to Confidential Information, (b) the disclosure
of Confidential Information to Employee during the Term, and (c) the payments
made or to be made in the future to Employee under this Agreement, Employee
covenants and agrees that during the Term and for a period of one year after the
termination of Employee’s employment with the Company, Employee shall not either
individually or as a partner, joint venturer, consultant, shareholder, member or
representative of another person or otherwise, directly or indirectly,
participate in, engage in, or have a financial or management interest in,
promote, or assist any other person (other than the Company or its affiliates
(collectively, the “Company Group”) in any business operation or any enterprise
if such business operation or enterprise engages or is preparing or planning to
engage in a business that is substantially similar to, or competes for business
with, any business that, as of the last day of the Term, any of the Company
Group was conducting or, to the knowledge of Employee, actively pursuing. The
Company’s rights pursuant to this Section 5.1 are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.
Employee may, however, directly or indirectly own, solely as an investment,
securities of any entity engaged in the business of the Company or its
affiliates which are publicly traded on a national or regional stock exchange or
over the counter market if Employee (i) is not a controlling person of, or a
member of a group which controls, such entity and (ii) does not directly or
indirectly own 5% or more of any class of securities of such entity.

 

5.2              Non-Solicitation.

 

(a)               Information About Other Employees. Employee will be called
upon to work closely with employees of the Company in performing services under
this Agreement. All information about such employees which becomes known to
Employee during the course of his employment with the Company, and which is not
otherwise known to the public, including compensation or commission structure,
is a Trade Secret of the Company and shall not be used by Employee in soliciting
employees of the Company at any time during or for a period of one-year after
termination of his employment with Company. For avoidance of doubt, the
restrictions set forth above are in addition to the prohibition on solicitation
of employees set forth in the following subsection.

 

(b)               Solicitation of Employees Prohibited. During Employee’s
employment and for one year following the termination of Employee’s employment,
Employee shall not, directly or indirectly ask, solicit or encourage any
employee(s) of any of the Company Group to leave their employment with such
Company Group member. For the avoidance of doubt, Employee shall not be deemed
to have violated this Section where either Employee or his future employer
solicits prospective employees through general public advertising or search
firms, provided that such communications are not targeted at employees of the
Company Group. Employee further agrees that he shall make any subsequent
employer aware of this non-solicitation obligation.

 

(c)                Solicitation of Customers Prohibited. For a period of one
year following the termination of Employee’s employment, Employee shall not,
directly or indirectly, solicit the business of any of the customers of any of
the Company Group that in any way is substantially similar to, or competitive
with, the business or demonstrably anticipated business of the Company as of the
last day of the Term. Employee further agrees that he shall make any subsequent
employer aware of this non-solicitation obligation.

 

(d)               Unfair Competition, Misappropriation of Trade Secrets and
Violation of Solicitation/Noncompetition Clauses. Employee acknowledges that
unfair competition, misappropriation of trade secrets or violation of any of the
provisions contained in Articles 5 (Non-Competition, Non-Solicitation and
Confidentiality) and 6 (Inventions) would cause irreparable injury to the
Company Group, that the remedy at law for any violation or threatened violation
thereof would be inadequate, and that the Company shall be entitled to temporary
and permanent injunctive or other equitable relief without the necessity of
proving actual damages.

 



Page 9 of 17

 

[image_001.jpg] 

 

5.3              Trade Secrets, Confidential Information and Inventions.

 

(a)               Trade Secrets In General. During the course of Employee's
employment, Employee will have access to various trade secrets, confidential
information and inventions of the Company Group as defined below.

 

(i)                 “Confidential Information” means all information and
material which is proprietary to any of the Company Group, whether or not marked
as “confidential” or “proprietary,” and which is disclosed to or obtained from
any of the Company Group by Employee, which relates to the past, present or
future research, development or business activities of any of the Company Group.
Confidential Information is all information or materials prepared by or for any
of the Company Group and includes, without limitation, all of the following:
business records, intellectual property licensing programs, licensing terms and
conditions, strategic planning, business acquisition planning, business
development, joint venture planning, forward planning, strategic initiatives,
prospective patent portfolio information, prospective investor information,
prospective joint venture information, designs, drawings, specifications,
techniques, models, data, source code, object code, documentation, diagrams,
flow charts, research, development, processes, systems, methods, machinery,
procedures, “know-how”, new product or new technology information, formulas,
patents, patent applications, product prototypes, product copies, cost of
production, manufacturing, developing or marketing techniques and materials,
cost of production, development or marketing time tables, customer lists,
strategies related to customers, suppliers or personnel, contract forms, pricing
policies and financial information, volumes of sales, and other information of
similar nature, whether or not reduced to writing or other tangible form, and
any other Trade Secrets, as defined by subparagraph (iii), or non-public
business information. Confidential Information does not include any information
which (1) was in the lawful and unrestricted possession of Employee prior to its
disclosure by the Company Group, (2) is or becomes generally available to the
public by acts other than those of Employee after receiving it, or (3) has been
received lawfully and in good faith by Employee from a third party who did not
derive it from any of the Company Group in violation of a duty or obligation of
confidentiality.

 

(ii)               “Inventions” means all discoveries, concepts and ideas,
whether patentable or not, including but not limited to, processes, methods,
formulas, compositions, techniques, articles and machines, as well as
improvements thereof or “know-how” related thereto, relating at the time of
conception or reduction to practice to the business engaged in by any of the
Company Group or any actual or anticipated research or development by any of the
Company Group.

 

 

Page 10 of 17

 

[image_001.jpg]

  

(iii)             “Trade Secrets” shall mean any scientific or technical data,
information, design, process, procedure, formula or improvement that is
commercially available to any of the Company Group and is not generally known in
the industry.

 

This section includes not only information belonging to any of the Company Group
which existed before the date of this Agreement, but also information developed
by Employee for any of the Company Group or their employees during his
employment and thereafter.

 

(b)               Restriction on Use of Confidential Information. Employee
agrees that his use of Trade Secrets and other Confidential Information is
subject to the following restrictions during the Term of this Agreement and for
an indefinite period thereafter, so long as the Trade Secrets and other
Confidential Information have not become generally known to the public.

 

(i)                 Non-Disclosure. Except as required by the performance of the
Employee’s services to the Company under the terms of this Agreement, neither
Employee nor any of his agents or representatives shall, directly or indirectly,
publish or otherwise disclose, or permit others to publish, divulge,
disseminate, copy or otherwise disclose the Trade Secrets, Confidential
Information and/or Inventions of the Company Group as defined above.

 

(ii)               Use Restriction. Employee shall use the Trade Secrets, other
Confidential Information and/or Inventions only for the limited purpose for
which they were disclosed. Employee shall not disclose the Trade Secrets, other
Confidential Information and/or Inventions to any third party without first
obtaining written consent from the Board of Directors and shall disclose the
Trade Secrets, other Confidential Information and/or Inventions only to those
employees of the Company Group having a need know. Employee shall promptly
notify the Board of Directors of any items of Trade Secrets prematurely
disclosed.

 

(iii)             Surrender Upon Termination. Upon termination of his employment
with the Company for any reason, Employee will surrender and return to the
Company all documents, equipment, materials and records (in any media) in his
possession or control which reference or contain Trade Secrets, Inventions and
other Confidential Information. Employee shall immediately return to the Company
all lists, books, records, materials and documents, together with all copies
thereof, and all other property of the Company Group in his possession or under
his control, relating to or used in connection with the past, present or
anticipated business of any of the Company Group. Employee acknowledges and
agrees that all such lists, books, records, materials and documents are the sole
and exclusive property of the Company Group. If Employee does not promptly
surrender the aforementioned Company property and documents, Employee agrees
that he shall be responsible for reimbursing the Company for all costs,
including attorneys’ fees, incurred by the Company in an attempt to recover said
property and documents.

 

(iv)             Prohibition Against Unfair Competition. At any time after the
termination of his employment with the Company for any reason, Employee will not
engage in competition with Company while making use of the Trade Secrets of the
Company Group.

 



Page 11 of 17

 

[image_001.jpg] 



 

6.      INVENTIONS

 

6.1              Invention Retained. Employee agrees that there are no
inventions, product designs, technology, software, trademarks, and trade secrets
which were made by Employee prior to commencement of any employment by the
Company of Employee (collectively referred to as “Prior Inventions”), which
belong solely to Employee or belong to Employee jointly with another, which
relate in any way to the Company Group’s business.

 

6.2              Assignment of Inventions. Employee hereby assigns to the
Company all of his right, title and interest throughout the world in and to any
and all inventions, process, designs, technology, information, software,
documentation, illustrations, artwork, photographs, trademarks, materials,
original works of authorship, or trade secrets which Employee may solely or
jointly conceive or develop or reduce to practice during his employment by the
Company which (a) pertain to any business activity of the Company Group, or (b)
are created with the aid of equipment, materials, Confidential Information or
facilities of the Company Group, or (c) result from any of his work for any of
the Company Group (collectively referred to as “Inventions”). Employee hereby
assigns to the Company all of his right, title and interest throughout the world
in and to any and all intellectual property rights associated with such
Inventions, including, without limitation, patents, patent rights, copyrights,
trademark rights, trade dress rights and trade secret rights. Employee will
promptly make full written disclosure to the Company of all Inventions and will
hold all Inventions in trust for the sole right and benefit of the Company. All
copyrightable works made by Employee within the scope of his employment are, or
shall be treated as, “works made for hire” to the greatest extent permitted by
applicable law. Employee’s assignment to the Company of Inventions includes
Inventions created during his relationship with the Company prior to the date of
this Agreement.

 

6.3              Moral Rights. Employee’s assignment to the Company of
Inventions includes (a) all rights of attribution, paternity, integrity,
disclosure and withdrawal, (b) any rights Employee may have under the Visual
Rights Act of 1990 or similar federal, state, foreign or international laws or
treaties, and (c) all other rights throughout the world sometimes referred to as
“moral rights” (collectively “Moral Rights”). To the extent that Moral Rights
cannot be assigned under applicable law, Employee hereby waives such Moral
Rights to the extent permitted under applicable law and consents to any and all
actions of any of the Company Group that would otherwise violate such Moral
Rights.

 

6.4              Intellectual Property Rights. Employee agrees to assist the
Company as reasonably requested by the Company (at the expense of the Company)
to secure the Company’s rights in the Inventions and any copyrights, patents,
trademarks, or other intellectual property rights relating thereto in any and
all countries. If the Company is unable for any reason to secure Employee’s
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions assigned to the
Company, then Employee hereby irrevocably designates and appoints the Company
and its duly authorized officers as Employee’s agent and attorney in fact, to
act for and in Employee’s behalf to execute and file any such applications and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance or transfer of letter patent or copyright
registrations with the same legal force and effect as if originally executed by
Employee.

 





Page 12 of 17

 



[image_001.jpg] 

 



7.      MISCELLANEOUS

 

7.1              Notices. Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage pre-paid. In case of Employee, mailed
notices shall be addressed to Employee at the home address, which Employee most
recently communicated to the Company in writing, with a copy to Employee’s
counsel as designated by Employee whose address is provided below.

 

Employee’s Counsel: Michael T. Wolf

Jenner & Block LLP

353 N. Clark Street

Chicago, IL 60654

Phone: 312-840-7271

mwolf@jenner.com

 

In case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its Chief
Financial Officer, with a copy directed to the attention of its General Counsel.

 

7.2              Remedies.

 

(a)               Injunctive Relief. Employee acknowledges and agrees that the
covenants and obligations contained in this Agreement relate to special, unique
and extraordinary matters and that any breach or threatened breach of this
Agreement may result in irreparable harm to the Company Group for which adequate
remedy at law is not available. Therefore, Employee agrees that the Company
shall be entitled to an injunction, restraining order, or other equitable relief
from any court of competent jurisdiction, restraining Employee from committing
any violation of such covenants and obligations.

 

(b)               Remedies Cumulative. The Company’s rights and remedies in
respect of this Section are cumulative and are in addition to any other rights
and remedies the Company may have at law or in equity.

 

7.3              Mediation. The parties agree that, in the event of any dispute
between or among them or claim for relief by either party against the other or
any agency, successor, or assignee of the other, other than claims for
injunctive relief requiring immediate intervention to prevent irreparable harm
or damage, no claim for relief shall be filed until the claimant party has
notified the other party in writing of the claim and the parties have submitted
the matter to the National Arbitration Forum for mediation, under the Rules of
Mediation of the Forum. The parties agree to participate, in good faith, in the
mediation process, with the purpose to resolve any and all such claims and
disputes without the necessity of litigation and agree that with regard to such
claims, no claim shall be filed unless and until the parties agree or the
mediator declares that an impasse exists.

 

7.4              Prevailing Party. If any dispute arises between the parties
hereto concerning this Agreement or their respective rights, duties and
obligations hereunder, the party prevailing in such proceeding shall be entitled
to reasonable attorney’s fees and costs in addition to any other relief that may
be granted.

 



Page 13 of 17

 



[image_001.jpg] 



 

7.5              Assignment. Employee may not assign, transfer or delegate his
rights or obligations hereunder, and any attempt to do so shall be void. The
Company may not assign this Agreement to any person without the prior written
consent of Employee; provided that the Company may assign this Agreement to its
parent or any successor entity of any of the foregoing without such prior
written consent. This Agreement shall be binding upon and shall inure to the
benefit of the Company and its successors and assigns.

 

7.6              Entire Agreement. This Agreement shall supersede and replace
all prior agreements or understandings (whether oral or written or whether
express or implied) which are not expressly set forth in this Agreement or have
been made or entered into by either party with respect to the relevant matter
hereof.

 

7.7              Severability. The provisions of this Agreement shall be deemed
severable, and if any part of any provision is held illegal, void or invalid
under applicable law, such provision may be changed to the extent reasonably
necessary to make the provision, as so changed, legal, valid and binding. If any
provision of this Agreement is held illegal, void or invalid in its entirety,
the remaining provisions of this Agreement shall not in any way be affected or
impaired but shall remain binding in accordance with their terms.

 

7.8              Continuing Obligations. The Provisions contained in Articles 5
(Non-Competition, Non-Solicitation and Confidentiality) and 7 (Miscellaneous),
and Sections 4.2 (Effect of Termination), 4.4 (Tax Matters), 6.2 (Assignment of
Inventions), 6.3 (Moral Rights) and 6.4 (Intellectual Property Rights) of this
Agreement shall continue and survive the termination of this Agreement.

 

7.9              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 

7.10          Applicable Law. This Agreement and the rights and obligations of
the Company and Employee hereunder shall be governed by and construed and
enforced under the laws of the state of California, without reference to any
principles of conflict of laws.

 

7.11          Legal Fees. The Company shall bear the costs of all attorney’s
fees associated with the preparation of this Agreement; provided that Employee
will bear all of his attorney’s fees exceeding $10,000.

 

[signature page follows]

 



Page 14 of 17

 

[image_001.jpg] 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ECOTALITY, INC.

 

By: ________________________________

Name:

Title:

 

Address: 1 Montgomery Street, Suite 2525

San Francisco, CA 94104

 

Facsimile: (415) 992-3001

 

 

H. RAVI BRAR

 

By: ________________________________

H. Ravi Brar

 

Address: _______________________________

 

_______________________________

 

Facsimile: (_____) ______-________

 

 

Page 15 of 17

 

[image_001.jpg] 





Exhibit A

 

General Release

 

In consideration of the payments and other benefits set forth in Articles 3 and
4 of the Executive Management Employment Agreement, dated as of September 12,
2012, to which this form is attached, I, H. Ravi Brar, hereby furnish Ecotality,
Inc. (the “Company”) with the following release and waiver of claims (this
“Release and Waiver”).

 

I hereby release and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns, affiliates, parent,
subsidiaries and benefit plans of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising at any time prior to and including my employment
termination date with respect to any claims including, but not limited to, those
claims relating to my employment and the termination of my employment;
including, but not limited to, claims pursuant to any federal, state or local
law relating to employment including, but not limited to, discrimination claims,
claims under any local statute governing discrimination, and the Federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), or claims for
wrongful termination, breach of the covenant of good faith and fair dealing,
contract claims, tort claims and wage or benefit claims, including, but not
limited to, claims for salary, bonuses, commissions, stock, stock options,
vacation pay, fringe benefits, severance pay or any form of compensation.

 

Notwithstanding anything to the contrary herein, this Release and Waiver does
not apply to Employee’s right to enforce the terms of the Executive Management
Employment Agreement and all compensation, benefits, and rights provided for
thereunder. This Release and Waiver shall not limit Employee’s rights to
indemnification under the Company’s Certificate of Incorporation, bylaws, D&O
insurance policies or other agreements, or as otherwise prohibited by law.

 

For myself and my legal successors and assigns, I hereby expressly waive the
provisions of California Civil Code section 1542, regarding the waiver of
unknown claims. California Civil Code section 1542 provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an employee of the Company.
I further acknowledge that I have been advised, as required by the Older Workers
Benefit Protection Act, that: (a) this Release and Waiver does not relate to
claims which may arise after this Release and Waiver is executed; (b) I have the
right to consult with an attorney prior to executing this Release and Waiver
(although I may choose voluntarily not to do so); (c) if I am over 40 years of
age upon execution of this Release and Waiver, I have 21 days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven-day revocation period has expired.

 

 

 

Date: __________________ _______________________ H. Ravi Brar

 

 

 

 



